 1 ROBBINS GELLER RUDMAN & DOWD LLP
   DANIEL S. DROSMAN (200643)
 2 SCOTT H. SAHAM (188355)
   NATHAN R. LINDELL (248668)
 3 SUSANNAH R. CONN (205085)
   CHRISTOPHER R. KINNON (316850)
 4 HEATHER G. SCHLESIER (322937)
   655 West Broadway, Suite 1900
 5 San Diego, CA 92101-8498
   Telephone: 619/231-1058
 6 619/231-7423 (fax)

 7 MOTLEY RICE LLC
   GREGG S. LEVIN (admitted pro hac vice)
 8 MEGHAN S.B. OLIVER (admitted pro hac vice)
   MAX N. GRUETZMACHER (admitted pro hac vice)
 9 CHRISTOPHER F. MORIARTY (admitted pro hac vice)
   MEREDITH M. WEATHERBY (admitted pro hac vice)
10 28 Bridgeside Blvd.
   Mt. Pleasant, SC 29464
11 Telephone: 843/216-9000
   843/216-9450 (fax)
12
   Co-Class Counsel for the Class
13
   [Additional counsel appear on signature page.]
14
                               UNITED STATES DISTRICT COURT
15
                            NORTHERN DISTRICT OF CALIFORNIA
16
                                   SAN FRANCISCO DIVISION
17
   In re TWITTER INC. SECURITIES                  ) Case No. 3:16-cv-05314-JST (SK)
18 LITIGATION                                     )
                                                  ) CLASS ACTION
19                                                )
   This Document Relates To:                      ) STIPULATION AND [PROPOSED] ORDER
20                                                ) REQUESTING ORDER CHANGING TIME
          ALL ACTIONS.                            )
21                                                )

22

23

24

25

26

27

28


     1557331.v2
              1          Pursuant to California Civil Local Rule 6-2, the parties, Class Representatives KBC Asset

              2 Management NV (“KBC”) and National Elevator Industry Pension Fund (“NEIPF”) (collectively,

              3 “Plaintiffs”) and defendants Twitter, Inc., Richard Costolo, and Anthony Noto (collectively,

              4 “Defendants”), by and through their undersigned counsel of record, submit the following stipulation

              5 and proposed order:

              6          WHEREAS, on April 3, 2019, the Parties served discovery on Defendants, pursuant to

              7 Federal Rules of Civil Procedure Rules 33 and 36, respectively (Declaration of Daniel S. Drosman in

              8 Support of Stipulated Request for Order Changing Time (“Drosman Decl.”), ¶2):

              9                 Plaintiffs’ First Set of Requests for Admission to Defendants;
             10                 Plaintiffs’ Second Set of Requests for Admission to Defendants;
             11                 NEIPF’s Fifth Set of Interrogatories to Defendant Twitter, Inc.;
             12
                                KBC’s Fifth Set of Interrogatories to Defendant Anthony Noto;
             13
                                KBC’s Fifth Set of Interrogatories to Defendant Richard Costolo;
             14
                                KBC’s Fifth Set of Interrogatories to Defendant Twitter, Inc.
             15
                         WHEREAS, on April 3, 2019, Defendants served the following discovery on Plaintiffs,
             16
                  pursuant to Federal Rules of Civil Procedure Rules 33, 34 and 36 (id.):
             17
                            Defendant Twitter, Inc.’s Second Set of Interrogatories to KBC and NEIPF;
             18
                            Defendant Twitter, Inc.’s Second Set of Interrogatories to NEIPF;
             19
                            Defendant Twitter, Inc.’s Third Set of Requests for Production of Documents to KBC;
             20
                            Defendant Twitter, Inc.’s Third Set of Requests for Production of Documents to NEIPF;
             21
                            Defendant Twitter, Inc.’s First Set of Requests for Admission to KBC;
             22
                            Defendant Twitter, Inc.’s First Set of Requests for Admission to NEIPF.
             23
                         WHEREAS, the fact discovery deadline is May 3, 2019 (ECF No. 214);
             24
                         WHEREAS, prior to the deadline to serve responses and objections to the April 3, 2019
             25
                  discovery, the Parties, through their counsel, met and conferred and agreed to a reciprocal extension
             26
                  of 21 days for service of the responses to this discovery, such that those responses would be due on
             27
                  May 24, 2019 (Drosman Decl., ¶¶3-4);
             28
1557331.v2        STIPULATION AND [PROPOSED] ORDER REQUESTING ORDER CHANGING TIME - 3:16-cv-
                  05314-JST (SK)                                                                                    -1-
              1          WHEREAS, the Parties further agree that any disputes regarding the responses to the April 3,

              2 2019 Discovery must be filed with this Court within 14 days following service of the discovery

              3 responses (id., ¶5);

              4          WHEREAS, absent a Stipulation by the Parties, the responses and objections to the above

              5 April 3, 2019 discovery requests would be due on May 3, 2019, the same day as the fact discovery

              6 deadline;

              7          WHEREAS, the Parties are attempting to resolve certain disputes pertaining to the

              8 aforementioned discovery (collectively, “April 3, 2019 Discovery”) and avoid burdening the Court

              9 with such issues (id., ¶6);

             10          WHEREAS, the Parties have taken or defended eight depositions during April 2019 and will

             11 take or defend an additional four depositions prior to the fact discovery deadline on May 3, 2019

             12 (id., ¶8);

             13          WHEREAS, the Parties believe that extending the deadline to respond to discovery served on

             14 April 3, 2019 to May 24, 2019 (and allowing the parties until June 7, 2019 to meet and confer and

             15 move to compel if necessary) is necessary and appropriate in light of the volume of discovery served

             16 in this matter and the numerous depositions that are scheduled before the May 3, 2019 fact discovery

             17 deadline (id., ¶8);

             18          WHEREAS, the Parties further agree to extend the deadline for the Rule 30(b)(6) Deposition

             19 of Defendant Twitter, Inc., which is currently noticed for May 2, 2019, until May 17, 2019, to allow

             20 the Defendants adequate time to prepare their corporate designee for the deposition in light of the

             21 Court’s recent order regarding Defendant Twitter, Inc.’s Motion for a Protective Order (ECF No.

             22 280) (Drosman Decl., ¶7), and to extend the deadline for any motion to compel further testimony in

             23 the event Twitter’s corporate designee is unprepared to testify to and including May 28, 2019;

             24          WHEREAS, extending the deadline to respond to all discovery served by any party on any

             25 other party on April 3, 2019 to May 24, 2019, and extending the deadline to complete Defendant

             26 Twitter, Inc.’s Rule 30(b)(6) Deposition will not alter the date of any other event or deadline

             27 currently scheduled in this matter besides the fact discovery deadline previously set by the Court;

             28 and
1557331.v2        STIPULATION AND [PROPOSED] ORDER REQUESTING ORDER CHANGING TIME - 3:16-cv-
                  05314-JST (SK)                                                                                  -2-
              1          WHEREAS, the Parties previously have stipulated to modify time seven times in this matter

              2 (id., ¶9).

              3          NOW, THEREFORE, the Parties hereby jointly request the Court enter an order: (i)

              4 extending the deadline for the Rule 30(b)(6) Deposition of Defendant Twitter, Inc. to May 17, 2019;

              5 (ii) extending the time for the Parties to respond to all discovery served on April 3, 2019 to May 24,

              6 2019; (iii) extending the deadline for Plaintiffs to move to compel additional Rule 30(b)(6)

              7 testimony, if necessary, to and including May 28, 2019; and (iv) allowing the Parties up to and

              8 including June 7, 2019 to meet and confer and move to compel if necessary on the discovery served

              9 on April 3, 2019.

             10          IT IS SO STIPULATED.

             11 DATED: April 29, 2019                           ROBBINS GELLER RUDMAN & DOWD LLP
                                                                DANIEL S. DROSMAN
             12                                                 SCOTT H. SAHAM
                                                                NATHAN R. LINDELL
             13                                                 SUSANNAH R. CONN
                                                                CHRISTOPHER R. KINNON
             14                                                 HEATHER G. SCHLESIER

             15

             16                                                             s/ DANIEL S. DROSMAN
                                                                             DANIEL S. DROSMAN
             17
                                                                655 West Broadway, Suite 1900
             18                                                 San Diego, CA 92101-8498
                                                                Telephone: 619/231-1058
             19                                                 619/231-7423 (fax)
                                                                dand@rgrdlaw.com
             20                                                 scotts@rgrdlaw.com
                                                                nlindell@rgrdlaw.com
             21                                                 sconn@rgrdlaw.com
                                                                ckinnon@rgrdlaw.com
             22                                                 hschlesier@rgrdlaw.com

             23

             24

             25

             26

             27

             28
1557331.v2        STIPULATION AND [PROPOSED] ORDER REQUESTING ORDER CHANGING TIME - 3:16-cv-
                  05314-JST (SK)                                                                                   -3-
              1
                                                        MOTLEY RICE LLC
              2                                         GREGG S. LEVIN
                                                        MEGHAN S.B. OLIVER
              3                                         MAX N. GRUETZMACHER
              4                                         CHRISTOPHER F. MORIARTY
                                                        MEREDITH M. WEATHERBY
              5                                         28 Bridgeside Blvd.
                                                        Mt. Pleasant, SC 29464
              6                                         Telephone: 843/216-9000
                                                        843/216-9450 (fax)
              7                                         glevin@motleyrice.com
              8                                         moliver@motleyrice.com
                                                        mgruetzmacher@motleyrice.com
              9                                         cmoriarty@motleyrice.com
                                                        mweatherby@motleyrice.com
             10
                                                        Co-Class Counsel for the Class
             11
                                                        BLEICHMAR FONTI & AULD LLP
             12                                         LESLEY E. WEAVER
                                                        555 12th Street, Suite 1600
             13                                         Oakland, CA 94607
                                                        Telephone: 415/445-4003
             14                                         415/445-4020 (fax)
                                                        lweaver@bfalaw.com
             15
                                                        Liaison Counsel
             16
                  DATED: April 29, 2019                 COOLEY LLP
             17                                         STEPHEN C. NEAL
                                                        JOHN C. DWYER
             18                                         JESSICA VALENZUELA SANTAMARIA
                                                        BRETT DE JARNETTE
             19

             20
                                                           s/ JESSICA VALENZUELA SANTAMARIA
             21                                             JESSICA VALENZUELA SANTAMARIA

             22                                         3175 Hanover Street
                                                        Palo Alto, CA 94304-1130
             23                                         Telephone: 650/843-5000
                                                        650/849-7400(fax)
             24                                         nealsc@cooley.com
                                                        dwyerjc@cooley.com
             25                                         jvs@cooley.com
                                                        bdejarnette@cooley.com
             26
                                                        Attorneys for Defendant Twitter, Inc.
             27

             28
1557331.v2        STIPULATION AND [PROPOSED] ORDER REQUESTING ORDER CHANGING TIME - 3:16-cv-
                  05314-JST (SK)                                                                -4-
              1                                ATTESTATION OF SIGNATURES
              2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document

              3 has been obtained from the signatory.

              4 DATED: April 29, 2019

              5
                                                                               s/ DANIEL S. DROSMAN
              6                                                                 DANIEL S. DROSMAN

              7
                                                           *       *       *
              8
                                                               ORDER
              9
                        PURSUANT TO STIPULATION, IT IS SO ORDERED.
             10
                                 May 1, 2019
                  DATED: _________________________             ____________________________________
             11                                                THE HONORABLE JON S. TIGAR
                                                               UNITED STATES DISTRICT JUDGE
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
1557331.v2        STIPULATION AND [PROPOSED] ORDER REQUESTING ORDER CHANGING TIME - 3:16-cv-
                  05314-JST (SK)                                                                                     -5-
